In a matrimonial action in which the parties were divorced by judgment entered March 6, 1990, the defendant former wife appeals from so much of an order of the Supreme Court, Suffolk County (Fierro, J.), dated March 1, 1993, as, after a hearing, denied that branch of her motion which was to modify the judgment with regard to custody of the two youngest children and determined that custody of those two children would remain with the plaintiff former husband.
Ordered that the order is affirmed insofar as appealed from, with costs.
We are satisfied that the Supreme Court properly determined the best interests of the children, Ryan and Casey, would be served by permitting them to remain with the plaintiff (see, Eschbach v Eschbach, 56 NY2d 167, 173; see also, Alanna M. v Duncan M., 204 AD2d 409; Kuncman v Kuncman, 188 AD2d 517). While the defendant mother claims the plaintiff has not provided the children with adequate medical and dental care, "[o]nly when moral, mental, and physical conditions are so bad * * * [as to] seriously affect the health or morals of the children should the court be called upon to act with respect to a disagreement between the parents over the internal arrangements of family life” (Matter of De Luca v De Luca, 202 AD2d 580, 581; People ex rel. Sisson v Sisson, 271 NY 285). In the instant case there is no evidence that conditions seriously affect the children’s moral, mental, or physical states. As the determination of the Supreme Court awarding the plaintiff custody of the child and liberal visitation to the defendant is fully supported by a sound and substantial basis in the record, it shall not be disturbed (see, Ginsberg v Ginsberg, 164 AD2d *434906, 908). Balletta, J. P., Miller, Santucci and Altman, JJ., concur.